IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                     NO. PD-0366-17



                          SAMUEL UKWUACHU, Appellant

                                           v.

                                    THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TENTH COURT OF APPEALS
                          McLENNAN COUNTY

       Per curiam.

                                        ORDER

       Appellant was convicted of sexual assault. The Tenth Court of Appeals reversed

the conviction. Ukwuachu v. State, No. 10-15-00376-CR (Waco, delivered March 22,

2017). This Court granted the State’s petition for discretionary review. The State

Prosecuting Attorney is representing the State before this Court and has filed a motion

requesting access to the sealed part of the record in this case, which includes the
                                                                             Ukwuachu - 2

Reporter’s Record volumes 6 and 9, Court’s Exhibit 1, and the parties’ briefs to the Tenth

Court of Appeals which were filed under seal.

       We grant the State Prosecuting Attorney’s motion for access to the sealed part of

the record in this case. The State Prosecuting Attorney and/or assistant State Prosecuting

Attorneys may review any portion of the record, including the sealed parts of the record.

The attorneys representing the State shall maintain the confidentiality of the record. The

motion requesting access and this order shall not be sealed.

       It is ordered this 10th day of October, 2017.


Do Not Publish